OPINION OF THE COURT
Memorandum.
In this article 78 proceeding to annul a determination denying petitioner’s request for an area variance, the order of the Appellate Division should be affirmed, with costs. We agree that petitioner failed to establish practical difficulty, and that petitioner’s proof of a 10% reduction in sales in one year was an insufficient showing of “significant economic injury.” The conclusion of the Zoning Board of Appeals was therefore not illegal, arbitrary or an abuse of discretion (see, Matter of Cherry Hill Homes v Barbiere, 28 NY2d 381; see also, Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 501; Matter of Cowan v Kern, 41 NY2d 591; Matter of National Merritt v Weist, 41 NY2d 438), and we do not reach the issue of the self-created hardship doctrine.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.